

Exhibit 10.47
MPLX LP
2018 INCENTIVE COMPENSATION PLAN
PHANTOM UNIT AWARD AGREEMENT




As evidenced by this Award Agreement and pursuant to the MPLX LP 2018 Incentive
Compensation Plan (the “Plan”), MPLX GP LLC, a Delaware limited liability
company (the “Company”), the general partner of MPLX LP, a Delaware limited
partnership (the “Partnership”), grants to [NAME] (the “Participant”) on [MONTH
AND DAY], 2019 (the “Grant Date”), (i) [NUMBER] Phantom Units, with each Phantom
Unit representing the right to receive a Unit of the Partnership, and (ii)
tandem DERs as set forth in Paragraph 3 below, each subject to the terms and
conditions of this Award Agreement and the Plan, the terms and conditions of
which are incorporated by reference in this Award Agreement. The following terms
and conditions apply to this Award made to the Participant:


1.    Replacement of Original Award; Conversion Factor Applied; No Reduction in
Existing Rights or Benefits; Relationship to the Plan.


(a)    Replacement of Original Award. This Award converts, replaces and
supersedes that certain “Performance Phantom Unit Agreement” dated February 16,
2017 (the “Original Award”), by Tesoro Logistics GP, LLC (“ANDX GP”) to the
Participant under the Andeavor Logistics LP 2011 Long-Term Incentive Plan (the
“ANDX Plan”), and on account of: (i) Andeavor Logistics LP (“ANDX”) becoming a
wholly-owned subsidiary of the Partnership on July 30, 2019, as a result of the
transactions that occurred on that date pursuant to the Agreement and Plan of
Merger, dated May 7, 2019, by and among the Company, the Partnership, ANDX, ANDX
GP and MPLX MAX LLC (the “MPLX-ANDX Merger Agreement”), pursuant to which MPLX
MAX LLC, a direct wholly-owned subsidiary of the Partnership, merged with and
into ANDX with ANDX being the surviving entity and becoming a wholly-owned
subsidiary of the Partnership; and (ii) Marathon Petroleum Corporation’s October
1, 2018, acquisition of Andeavor pursuant to the Agreement and Plan of Merger
dated April 29, 2018, and as thereafter amended from time to time, by and among
Marathon Petroleum Corporation, Andeavor, Mahi Inc. and Andeavor LLC (formerly
known as Mahi LLC), which transaction also constituted a “Change in Control” as
defined under the ANDX Plan and pursuant to which event the Original Award was
converted to a time-based type of award under section 4(c) of the Original
Award, with such conversion action also constituting a part of the Original
Award.


(b)    Conversion Factor Applied. Pursuant to the terms of the MPLX-ANDX Merger
Agreement, each “Phantom Unit” as defined and determined under the Original
Award was converted into 1.135 Phantom Units, and the number of Phantom Units
granted above under this Award Agreement reflects the result of that conversion
in whole Phantom Units under those conversion terms.


(c)    No Reduction in Existing Rights or Benefits. This Award Agreement
incorporates and does not reduce the Participant’s rights and benefits under the
Original Award as determined immediately prior to the Grant Date as further set
forth in this Award Agreement, and subject to the terms and conditions of the
MPLX-ANDX Merger Agreement as it applies to the conversion of the Original
Award. To the extent any additional terms and conditions are added under this
Award Agreement, such terms and conditions do not operate to reduce the
Participant’s rights and benefits under the Original Award as determined
immediately prior to the Grant Date.




1



--------------------------------------------------------------------------------




(d)    Relationship to the Plan. This grant of Phantom Units is subject to all
of the terms, conditions and provisions of the Plan and administrative
interpretations thereunder, if any, that have been or may from time to be
adopted by the Board. Except as defined in this Award Agreement, capitalized
terms shall have the same meanings given to them under the Plan. To the extent
that any provision of this Award Agreement conflicts with the express terms of
the Plan, the terms of the Plan shall control and, if necessary, the applicable
provisions of this Award Agreement shall be hereby deemed amended so as to carry
out the purpose and intent of the Plan.


2.    Phantom Units. Subject to Paragraph 4 below, each Phantom Unit that vests
shall represent the right to receive payment, in accordance with Paragraph 5
below, in the form of one Unit. Unless and until a Phantom Unit vests, the
Participant will have no right to payment in respect of any such Phantom Unit.
Prior to actual payment in respect of any vested Phantom Unit, such Phantom Unit
will represent an unsecured obligation of the Partnership, payable (if at all)
only from the general assets of the Partnership.


3. Grant of Tandem DER; Initial Credit of DER Value from Original Award. Each
Phantom Unit granted under this Award is granted in tandem with a corresponding
DER, which DER shall remain outstanding from the Grant Date until the earlier of
the payment or forfeiture of the Phantom Unit to which it corresponds. Each
vested DER shall entitle the Participant to receive payments, subject to and in
accordance with this Award Agreement, in an amount equal to any distributions
made by the Partnership in respect of the Units underlying the Phantom Units to
which such DER relates; provided, however, that the initial value of the DER on
the Grant Date of this Award shall be the value of the “DER” as defined and
determined under the ANDX Plan and the Original Award as of the date immediately
preceding the Grant Date of this Award. Upon the vesting of a Phantom Unit, the
DER with respect to such vested Phantom Unit shall also become vested.
Similarly, upon the forfeiture of a Phantom Unit, the DER with respect to such
forfeited Phantom Unit shall also be forfeited. DERs shall not entitle the
Participant to any payments relating to distributions occurring after the
earlier to occur of the applicable Phantom Unit payment date or the forfeiture
of the Phantom Unit underlying such DER. The DERs and any amounts that may
become distributable in respect thereof shall be treated separately from the
Phantom Units and the rights arising in connection therewith for purposes of
Section 409A of the Code (including for purposes of the designation of time and
form of payments required by Section 409A).


4.    Vesting and Termination.


(a)    Vesting. Subject to Paragraphs 4(b) and (c), all or a portion of the
Phantom Units shall vest on February 16, 2020 (the “Regular Vesting Date”).


(b)    Partial Accelerated Vesting in Certain Circumstances. Subject to
Paragraph 4(c)(i) below, a pro-rated portion (based on the number of full months
worked within the Measurement Period divided by 36) of the Phantom Units shall
vest upon the occurrence of any of the following events: a termination of the
Participant’s Service prior to the Regular Vesting Date by reason of the
Participant’s death or Disability.


(c)    Forfeiture; Certain Terminations.


(i)     Notwithstanding the foregoing, but subject to Paragraph 4(c)(ii) below,
in the event of a termination of the Participant’s Service including a violation
of Marathon Petroleum Corporation’s Code of Business Conduct, or involuntary
termination without eligibility for severance under a Company-sponsored
severance plan, as applicable, all Phantom Units that have not vested prior to
or in connection with such termination of Service shall thereupon automatically
be forfeited by the Participant without further action and without payment of
consideration


2



--------------------------------------------------------------------------------




therefor. Subject to Paragraph 4(c)(ii) below, no portion of the Phantom Units
which has not become vested at the date of the Participant’s termination of
Service shall thereafter become vested.


(ii)    Notwithstanding Paragraph 4(c)(i) above, in the event of a termination
of the Participant’s Service (A) as a result of the Participant’s Retirement at
any time before the Regular Vesting Date or (B) before the Regular Vesting Date
by the Company, the Partnership or one of their Affiliates without Cause under
circumstances qualifying for severance compensation under any severance plan
sponsored by the Company, a portion of the Phantom Units shall not be forfeited
in connection with such termination of Service, but shall instead remain
outstanding and shall be eligible to vest on the Regular Vesting Date in
accordance with this Paragraph 4(c)(ii). In the event of such a termination of
Service, the number of Phantom Units that shall vest on the Regular Vesting
Date, if any, shall be equal to the number of Phantom Units that would have
vested under Paragraph 4(a) had the Participant remained in Service with the
Company, the Partnership or one of their Affiliates through the Regular Vesting
Date, multiplied by a fraction, the numerator of which is the number of whole
months of service by the Participant during the Measurement Period and the
denominator of which is the total number of whole months in the Measurement
Period.


(iii)     Notwithstanding Paragraph 4(c)(i) above, in the event of a termination
of the Participant’s Service within two years following the Change in Control
Date (A) as a result of the Participant’s resignation for Good Reason or (B) by
the Company, the Partnership or one of their Affiliates without Cause, the
Phantom Units shall not be forfeited in connection with such termination of
Service, but shall instead immediately vest upon such termination of Service.


(iv)     Effective as of the last day of the Measurement Period, any portion of
the Phantom Units that does not become vested in accordance with Paragraph 4(a),
4(c)(ii) or 4(c)(iii) above shall automatically be forfeited by the Participant
without further action and without payment of consideration therefor.


(v)    In addition to the forfeiture provisions described above, this Award and
all other equity-based compensation awards granted to the Participant by the
Company or any affiliate or Marathon Petroleum Corporation, in each case, to the
extent outstanding and unvested at the time of any such breach, shall be subject
to immediate forfeiture and recoupment (in full) by the Company upon the
Participant’s breach, in any respect, of any of the covenants set forth in
Paragraph 9 below.


5.    Payment of Phantom Units and DERs.


(a)    Phantom Units. Unpaid, vested Phantom Units shall be paid to the
Participant in the form of Units in a lump sum as soon as reasonably practical,
but not later than 45 days, following the date on which such Phantom Units vest.
Payments of any such vested Phantom Units shall be made to the Participant (or
in the event of the Participant’s death, to the Participant’s estate) in whole
Units in accordance with this Paragraph 5.


(b)    DERs. Unpaid, vested DERs shall be paid to the Participant as follows: as
soon as reasonably practical, but not later than 45 days, following the date on
which a Phantom Unit and related DER vests, the Participant shall be paid an
amount in cash equal to the amount then credited to the DERs with respect to
such Phantom Unit.


(c)    Potential Six-Month Delay. Notwithstanding anything to the contrary in
this Award Agreement, no amounts payable under this Award Agreement shall be
paid to the Participant prior to the expiration of the six-month period
following his “separation from service” (within the meaning of Treasury
Regulation Section 1.409A-1(h)) (a


3



--------------------------------------------------------------------------------




“Separation from Service”) to the extent that the Company determines that paying
such amounts prior to the expiration of such six-month period would result in a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code. If the
payment of any such amounts is delayed as a result of the previous sentence,
then on the first business day following the end of the applicable six-month
period (or such earlier date upon which such amounts can be paid under Section
409A of the Code without resulting in a prohibited distribution, including as a
result of the Participant’s death), such amounts shall be paid to the
Participant.


6.    Tax Withholding. Unless otherwise determined by the Committee, the Company
and/or its Affiliates shall withhold Units otherwise issuable in respect of such
Phantom Units having a fair market value equal to the sums required to be
withheld. In the event that Units that would otherwise be issued in payment of
the Phantom Units are used to satisfy such withholding obligations, the number
of Units which shall be so withheld shall be limited to the number of Units
which have a fair market value (which, in the case of a broker-assisted
transaction, shall be determined by the Committee, consistent with applicable
provisions of the Code) on the date of withholding equal to the aggregate amount
of such liabilities based on the minimum statutory withholding rates (or such
other rates that will not cause an adverse accounting consequence or cost) for
federal, state, local and foreign income tax and payroll tax purposes that are
applicable to such supplemental taxable income.


7.    Rights as Unit Holder. Neither the Participant nor any person claiming
under or through the Participant shall have any of the rights or privileges of a
holder of Units in respect of any Units that may become deliverable hereunder
unless and until certificates representing such Units shall have been issued or
recorded in book entry form on the records of the Partnership or its transfer
agents or registrars, and delivered in certificate or book entry form to the
Participant or any person claiming under or through the Participant.


8.    Partnership Agreement. Units issued upon payment of the Phantom Units
shall be subject to the terms of the Plan and the terms of the Partnership
Agreement. Upon the issuance of Units to the Participant, the Participant shall,
automatically and without further action on his or her part, (i) be admitted to
the Partnership as a Limited Partner (as defined in the Partnership Agreement)
with respect to the Units, and (ii) become bound, and be deemed to have agreed
to be bound, by the terms of the Partnership Agreement.
    
9.    Covenants. The Participant’s services to the Company are unique,
extraordinary and essential to the business of the Company and its affiliates,
particularly in view of the Participant’s access to the Company’s or its
affiliates’ confidential information and trade secrets. Accordingly, in
consideration of this award of Phantom Units and by accepting this award of
Phantom Units, the Participant agrees as follows:


(a)    The Participant agrees that the Participant will not, without the prior
written approval of the Board, at any time during the term of the Participant’s
employment with the Company or its affiliates and for a period of one year
following the date on which the Participant’s employment with the Company and
its affiliates terminates (the “Restricted Period”), directly or indirectly,
serve as an officer, director, owner, contractor, consultant, or employee of any
the following organizations (or any of their respective subsidiaries or
divisions) or Andeavor LLC: Magellan Midstream Partners, L.P.; Enbridge Energy
Partners, L.P.; Western Gas Partners, L.P.; Buckeye Partners, L.P.; EnLink
Midstream Partners, L.P.; DCP Midstream Partners, L.P.; NuStar Energy L.P.;
ONEOK Partners.; Genesis Energy, L.P.; Holly Energy Partners, L.P.;
HollyFrontier Corporation; PBF Energy, Inc.; Phillips 66 and Valero Energy
Corporation, or otherwise engage in any business activity directly or indirectly
competitive with the business of the Company or its affiliates (or their
respective subsidiaries or divisions) as in effect from time to time.




4



--------------------------------------------------------------------------------




(b)     The Participant agrees that during the Restricted Period, the
Participant will not, alone or in conjunction with another party, hire, solicit
for hire, aid in or facilitate the hire, or cause to be hired, either as an
employee, contractor or consultant, any individual who is currently engaged, or
was engaged at any time during the six month period prior such event, as an
employee, contractor or consultant of the Company or any of its affiliates (or
their respective subsidiaries or divisions).


(c)    The Participant agrees and understands that the Company and its
affiliates own and/or control information and material which is not generally
available to third parties and which the Company or its affiliates consider
confidential, including, without limitation, methods, products, processes,
customer lists, trade secrets and other information applicable to its business
and that it may from time to time acquire, improve or produce additional
methods, products, processes, customers lists, trade secrets and other
information (collectively, the “Confidential Information”). The Participant
acknowledges that each element of the Confidential Information constitutes a
unique and valuable asset of the Company and its affiliates, and that certain
items of the Confidential Information have been acquired from third parties upon
the express condition that such items would not be disclosed to the Company and
its officers and agents other than in the ordinary course of business. The
Participant acknowledges that disclosure of the Confidential Information to
and/or use by anyone other than in the Company’s or its affiliates’ ordinary
course of business would result in irreparable and continuing damage to the
Company and its affiliates. Accordingly, the Participant agrees to hold the
Confidential Information in the strictest secrecy, and covenant that, during the
term of the Participant’s employment with the Company and its affiliates or at
any time thereafter, the Participant will not, without the prior written consent
of the Board, directly or indirectly, allow any element of the Confidential
Information to be disclosed, published or used, nor permit the Confidential
Information to be discussed, published or used, either by himself or by any
third parties, except in effecting the Participant’s duties for the Company and
its affiliates in the ordinary course of business.


10.    No Effect on Service. Nothing in this Award Agreement or in the Plan
shall be construed as giving the Participant the right to be retained in the
employ or service of the Company or any Affiliate. Furthermore, the Company and
its Affiliates may at any time dismiss the Participant from employment or
consulting free from any liability or any claim under the Plan or this Award
Agreement, unless otherwise expressly provided in the Plan, this Award Agreement
or other written agreement.


11.    Severability. If any provision of this Award Agreement is or becomes or
is deemed to be invalid, illegal, or unenforceable in any jurisdiction, such
provision shall be construed or deemed amended to conform to the applicable law
or, if it cannot be construed or deemed amended without, in the determination of
the Committee, materially altering the intent of this Award Agreement, such
provision shall be stricken as to such jurisdiction, and the remainder of this
Award Agreement shall remain in full force and effect.


12.    Amendments, Suspension and Termination. To the extent permitted by the
Plan, this Award Agreement may be wholly or partially amended or otherwise
modified, suspended or terminated at any time or from time to time by the Board
or the Committee. Except as provided in the preceding sentence, this Award
Agreement cannot be modified, altered or amended, except by an agreement, in
writing, signed by both the Partnership and the Participant.


13.    Code Section 409A. None of the Phantom Units, the DERs or any amounts
paid pursuant to this Award Agreement are intended to constitute or provide for
a deferral of compensation that is subject to Section 409A of the Code.
Nevertheless, to the extent that the Committee determines that the Phantom Units
or DERs may not be


5



--------------------------------------------------------------------------------




exempt from (or compliant with) Section 409A of the Code, the Committee may (but
shall not be required to) amend this Award Agreement in a manner intended to
comply with the requirements of Section 409A of the Code or an exemption
therefrom (including amendments with retroactive effect), or take any other
actions as it deems necessary or appropriate to (a) exempt the Phantom Units or
DERs from Section 409A of the Code and/or preserve the intended tax treatment of
the benefits provided with respect to the Phantom Units or DERs, or (b) comply
with the requirements of Section 409A of the Code. To the extent applicable,
this Award Agreement shall be interpreted in accordance with the provisions of
Section 409A of the Code. Notwithstanding anything in this Award Agreement to
the contrary, to the extent that any payment or benefit hereunder constitutes
non-exempt “nonqualified deferred compensation” for purposes of Section 409A of
the Code, and such payment or benefit would otherwise be payable or
distributable hereunder by reason of the Participant’s termination of Service,
all references to the Participant’s termination of Service shall be construed to
mean a Separation from Service, and the Participant shall not be considered to
have a termination of Service unless such termination constitutes a Separation
from Service with respect to the Participant.


14.    Adjustments. The Phantom Units are subject to modification and
termination in certain events as provided in this Award Agreement and section 7
of the Plan to the extent such section is not inconsistent with the
corresponding provision(s) in section 7 of the ANDX Plan that remained operative
immediately prior to the Grant Date.


15.    Clawback. To the extent required by applicable law or any applicable
securities exchange listing standards, this Award and amounts paid or payable
pursuant to or with respect to this Award shall be subject to clawback as
determined by the Committee, which clawback may include forfeiture, repurchase
and/or recoupment of the Award and amounts paid or payable pursuant to or with
respect to the Award. In addition, and without limiting the foregoing, except as
otherwise provided by the Committee, if at any time (including after the Award
has vested) the Committee or any person designated by the Committee (each such
person, an “Authorized Officer”) reasonably believes that a Participant may have
committed an Act of Misconduct as described in this Paragraph 15, the Authorized
Officer, the Committee or the Board may suspend the Participant’s rights to vest
in the Award, and/or to receive payment for or receive Units in settlement of
the Award pending a determination of whether an Act of Misconduct has been
committed.


If the Committee or an Authorized Officer determines the Participant has
committed an act of embezzlement, fraud, dishonesty, nonpayment of any
obligation owed to the Company or any Affiliate of the Company, breach of
fiduciary duty, violation of ethics policy or code of conduct, or deliberate
disregard of the Company’s or Affiliate of the Company’s rules resulting in
loss, damage or injury to the Company or any Affiliate of the Company, or if a
Participant makes an unauthorized disclosure of any trade secret or confidential
information, solicits any employee or service provider to leave the employ or
cease providing services to the Company or any Affiliate of the Company,
breaches any intellectual property or assignment of inventions covenant, engages
in any conduct constituting unfair competition, breaches any non-competition
agreement, induces any customer to breach a contract with the Company or any
Affiliate of the Company or to cease doing business with the Company or any
Affiliate of the Company, or induces any principal for whom the Company or any
Affiliate of the Company acts as agent to terminate such agency relationship
(any of the foregoing acts, an “Act of Misconduct”), then except as otherwise
provided by the Committee, (i) neither the Participant nor his or her estate nor
transferee shall be entitled to vest in or have the restrictions on the Award
lapse, or otherwise receive payment of the Award, and (ii) the Participant will
forfeit the Award. In making such determination, the Committee or an Authorized
Officer shall give the Participant an opportunity to appear and present evidence
on his or her behalf at a hearing before the Committee or its designee or an
opportunity to submit written comments, documents, information and arguments to
be considered by the Committee.




6



--------------------------------------------------------------------------------




16.    Definitions. The following terms shall have the meanings as defined below
for purposes of this Award Agreement.


(a)    “Cause” means, unless set forth in another written agreement between ANDX
GP or the Company and the Participant, a finding by the Committee that the
Participant, before or after his termination of Service (i) committed fraud,
embezzlement, theft, a felony or an act of dishonesty in the course of his
employment or service with ANDX GP or the Company or an Affiliate of ANDX GP or
the Company which conduct damaged ANDX GP or the Company or an Affiliate of ANDX
GP or the Company. The findings and decision of the Committee with respect to
such matter, including those regarding the acts of the Participant and the
damage done to ANDX GP or the Company or an Affiliate of ANDX GP or the Company,
will be final for all purposes. No decision of the Committee, however, will
affect the finality of the discharge of the individual by the Company or an
Affiliate of the Company.


(b)    “Change in Control Date” means October 1, 2018.


(c)    “Consultant” means an individual who renders consulting services to the
Company, the Partnership or an Affiliate of either.


(d)    “Disability” means as determined by the Committee in its discretion
exercised in good faith, a physical or mental condition of the Participant that
would entitle the Participant to payment of disability income payments under the
Company’s or Marathon Petroleum Corporation’s (or its applicable Affiliate’s)
long-term disability insurance policy or plan for employees as then in effect;
or in the event that the Participant is not covered, for whatever reason under
the Company’s or Marathon Petroleum Corporation’s (or its applicable
Affiliate’s) long-term disability insurance policy or plan for employees or in
the event the Company or Marathon Petroleum Corporation (or its applicable
Affiliate) does not maintain such a long-term disability insurance policy,
“Disability” means a total and permanent disability within the meaning of
Section 22(e)(3) of the Code; provided, however, that if a Disability
constitutes a payment event with respect to a part of this Award which provides
for the deferral of compensation and is subject to Section 409A of the Code,
then, to the extent required to comply with Section 409A of the Code, the
Participant must also be considered “disabled” within the meaning of Section
409A(a)(2)(C) of the Code. A determination of Disability may be made by a
physician selected or approved by the Committee and, in this respect, the
Participant shall submit to an examination by such physician upon request by the
Committee.


(e)    “Good Reason” means the occurrence of any of the following: (i) without
the Participant’s express written consent, the assignment to the Participant of
any duties inconsistent with the employment of the Participant immediately prior
to the Change in Control Date, or a significant diminution of Participant’s
positions, duties, responsibilities and status with the Company from those
immediately prior to the Change in Control Date or a diminution in the
Participant’s titles or offices as in effect immediately prior to the Change in
Control Date, or any removal of the Participant from, or any failure to reelect
the Participant to, any of such positions, (ii) a material reduction by the
Company, the Partnership or the applicable Affiliate in the Participant’s base
salary, as in effect immediately prior to the Change in Control Date, (iii) the
failure by the Company to continue benefits, including but not limited to,
thrift, pension, life insurance, and health plans, substantially equal in value,
in the aggregate, to those in which the Participant was participating or was
eligible to participate at the time of the Change in Control Date except as
otherwise required by the terms of such plans as in effect at the Change in
Control Date, (iv) the failure by the Company, the Partnership or the applicable
Affiliate to continue in effect any incentive plan or arrangement in which
Participant was participating at the Change in Control Date (or to substitute
and continue other plans or arrangements providing the Participant with
substantially similar benefits), except as otherwise required by the terms of
such plans as in effect on the Change in


7



--------------------------------------------------------------------------------




Control Date, (v) the occurrence of an event that meets the criteria set forth
under the Company’s or the Partnership’s relocation policy, as in effect from
time to time, with respect to which either (A) the Participant fails to provide
express written consent to the relocation or (B) the Company, the Partnership or
the applicable Affiliate fails to provide the relocation benefit set forth in
such policy; or (vi) any failure by the Company, the Partnership or the
applicable Affiliate to obtain the assumption of this Award Agreement by any
successor or assign of the Company, the Partnership or the applicable Affiliate.


(f)    “Measurement Period” means the period February 16, 2017 to February 16,
2020.


(g)    “Retirement” means the Participant’s retirement from active Service (i)
at or after age 55 with five years of service recognized by the Company, the
Partnership or the applicable Affiliate, or (ii) at or after age 50 with (80
points (with “points” meaning the sum of the Participant’s age and years of
service recognized by the Company the Partnership or the applicable Affiliate at
the time of retirement). The determination of the Committee as to an
individual’s Retirement shall be conclusive on all parties.


(h)    “Service” means service as an employee of the Company or an Affiliate of
the Company, or service as a Director, or service as a Consultant. The
Committee, in its sole discretion, shall determine the effect of all matters and
questions relating to terminations of Service, including, without limitation,
the question of whether and when a termination of Service occurred and/or
resulted from a discharge for cause, and all questions of whether particular
changes in status or leaves of absence constitute a termination of Service,
provided that a termination of Service shall not be deemed to occur in the event
of (i) a termination where there is simultaneous commencement by the Participant
of a relationship with the Partnership or the Company or an Affiliate of the
Partnership or the Company as an Employee, Director or Consultant or (ii) at the
discretion of the Committee, a termination which results in a temporary
severance of the service relationship.


17.    Successors and Assigns. The Company or the Partnership may assign any of
its rights under this Award Agreement to single or multiple assignees, and this
Award Agreement shall inure to the benefit of the successors and assigns of the
Company and the Partnership. Subject to the restrictions on transfer contained
herein, this Award Agreement shall be binding upon the Participant and his or
her heirs, executors, administrators, successors and assigns.


18.    Headings. Headings are given to the paragraphs and subparagraphs of this
Award Agreement solely as a convenience to facilitate reference. Such headings
shall not be deemed in any way material or relevant to the construction or
interpretation of this Award Agreement or any provision hereof.


19.    Acceptance. The Participant’s prior acceptance of the Original Award
applies to this Award Agreement, and the Participant is accordingly subject to
the terms and conditions of this Award Agreement and the Plan.
MPLX GP LLC
 
 
 
 
By:
 
 
Authorized Officer







8

